             Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

 SANDOZ INC.,

 100 College Road West, Princeton,
 New Jersey 08540                                 DOCKET NO. 20cv3538

         Plaintiff,
                                                                  Civil Action
 -vs-
                                                                 COMPLAINT
 LANNETT COMPANY, INC.

 9000 State Road, Philadelphia,
 Pennsylvania 19136

         Defendant.

                 Plaintiff Sandoz Inc. (“Sandoz” or “Plaintiff”), by and through its undersigned

counsel, as and for its Complaint against Defendant Lannett Company, Inc. (“Lannett” or

“Defendant”), alleges as follows:

                                    NATURE OF THE CASE

        1.       Defendant pharmaceutical company Lannett has interfered with Sandoz’s long-

standing exclusive right to market and distribute manufacturer Cediprof, Inc.’s (“Cediprof”)

levothyroxine sodium tablets (“Levothyroxine” or “Product”), a drug used to treat

hypothyroidism, in the United States and certain territories, and with Sandoz’s relationships with

its customers. This action for tortious interference with contract and with business relationships

arises from Lannett’s wrongful conduct in the marketplace.

        2.       Pursuant to the Agreement for Marketing and Distribution of Products, dated July

31, 2002, as amended (“Agreement”), between Sandoz and Cediprof, Sandoz has the exclusive

right to market, distribute, and sell Cediprof’s Levothyroxine in the United States and certain

territories. Under the Agreement, Cediprof must exclusively supply Sandoz with its

                                                 1
             Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 2 of 22




requirements for Levothyroxine. In June 2020, with more than two years remaining in the

contractual term, Cediprof made a baseless attempt to terminate the Agreement in order to

partner with Lannett. Notably, Lannett agreed to pay Cediprof significant amounts of money

upfront to acquire the Product rights and even to subsidize Cediprof’s expenses for litigation

against Sandoz. As a result, Sandoz has suffered and will continue to suffer damages in the form

of lost profits and customer penalties and harm to its reputation in the marketplace due to

misrepresentations by Lannett and/or Cediprof and their respective agents. Sandoz also is in

imminent danger of being unable to fill customer orders, disrupting the supply of an important

treatment for a prevalent disease affecting a large number of patients who could be adversely

affected by having to switch formulations of the drug if supply of Cediprof Levothyroxine must

be abandoned for a more reliable alternative.1

        3.       For nearly seventeen years, Sandoz has been the exclusive distributor of

Cediprof’s Levothyroxine in the United States. Levothyroxine has been a staple in Sandoz’s line

of products and in 2019 generated tens of millions of dollars in revenue. Sandoz has also

expended significant time and resources for the marketing and distribution of Levothyroxine

through July 31, 2022, when the Agreement is scheduled to terminate by its own terms.

        4.       On June 19, 2020, however, Cediprof wrongfully purported to terminate the

Agreement, notwithstanding the parties’ longstanding relationship and the Agreement’s

termination and cure requirements. As a pretense for termination, Cediprof fabricated claims

that Sandoz defaulted, citing to alleged obligations that appear nowhere in the Agreement.

Ironically, underlying one of the purported breaches was Cediprof’s complaint that Sandoz sold



1
 About 4.6 percent of the U.S. population ages 12 and older has hypothyroidism. In certain cases, changing
hypothyroid medication involves going to testing centers to have thyroid hormone levels verified before switching to
another product.

                                                         2
            Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 3 of 22




too much Levothyroxine, meeting increased demand during the unprecedented COVID-19

pandemic. Cediprof also asserted that Sandoz obstructed Cediprof’s right to conduct an audit of

Sandoz’s books and records, when in reality, Sandoz worked diligently with Cediprof’s auditor

and reached an agreement with the auditor regarding the scope of the audit. Despite the 90-day

cure period required by the Agreement, 51 days later Cediprof unilaterally decided, without any

explanation, that these purported defaults were “uncurable” and notified Sandoz that it was

terminating the Agreement.

       5.       The apparent motivation behind Cediprof’s breach and wrongful termination of

the Agreement is to effect a deal it entered into more than a year ago to transfer Levothyroxine to

Lannett, in violation of Sandoz’s exclusivity rights. Upon information and belief, Lannett

induced Cediprof to terminate the Agreement in order to transfer Sandoz’s exclusive rights to

Lannett and begin distributing Levothyroxine by August 1, 2020.

       6.       Sandoz does not have access to complete information concerning Cediprof’s and

Lannett’s conduct, but if Lannett is planning to begin shipping by August 1, 2020, it was

engaging in activity in support of the marketing, distribution, and sale of the Product for some

time before June 19, 2020. On July 16, 2020, Cediprof confirmed this fact when it admitted

publicly that it has “been building inventory” of Levothyroxine manufactured under the Lannett

label. Upon information and belief, this violation of Sandoz’s exclusivity has been ongoing for

some time. Levothyroxine has a three-month lead-time. If Cediprof has built its inventory of

Lannett-branded stock as of today, then it has been manufacturing under the Lannett label since

at least April 2020—not coincidentally, the same month Cediprof notified Sandoz of its

purported “defaults.” Cediprof’s inventory build for Lannett must have been done in concert with

Lannett, in furtherance of their scheme to move Levothyroxine away from Sandoz.



                                                 3
             Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 4 of 22




        7.       Upon information and belief, Lannett was further incentivized to acquire

Sandoz’s rights to Levothyroxine after Lannett lost its exclusivity to one of its largest products,

fluphenazine, on July 9, 2020. Acquiring Levothyroxine allows Lannett to make up for this loss.

        8.       In the same stroke, Lannett would bar Sandoz from the levothyroxine sodium

tablets market for four years, under the Agreement’s provision for a non-compete period

following Cediprof’s termination of the Agreement for cause. This is a clear attempt by Lannett

to manipulate the number of competitors in the market.

        9.       Further, a termination for cause also deprives Sandoz of the advanced notice it

would have been entitled to receive in advance of a non-renewal at the natural end of the

contractual term. Such notice periods are crucial in the highly-regulated pharmaceuticals

industry, where development times for generic drugs can be significant.

        10.      As a result of Cediprof’s wrongful termination of the Agreement, as induced by

Lannett, Sandoz estimates it will lose tens of millions of dollars in profits that it would have

received from the exclusive distribution of Levothyroxine through July 31, 2022.

        11.      In contrast, Lannett’s stock price rose from a low of $4.90 on July 14, 2020 to a

high of $6.23 on July 16, 2020—an increase in market cap from $197.72M to $251.38M, or

$53.7M. This was despite Lannett’s own loss of its market exclusivity on another product,

generic fluphenazine, only a few days prior, which demonstrates the significance of

Levothyroxine as a product and casts light on Lannett’s motives in timing its own announcement

of a Levothyroxine deal with Cediprof.2




2
 Lannett stated in its July 13, 2020 press release that it “expected pricing pressure in fiscal 2021 on certain key
products, including generic Fluphenazine, currently our largest revenue product and one that has higher than average
gross margins. A competitor has recently received approval for this product and we believe will launch shortly.”
Lannett Announces Restructuring, Cost Reduction Initiatives (July 13, 2020), available at
https://lannett.investorroom.com/2020-07-13-Lannett-Announces-Restructuring-Cost-Reduction-Initiatives.

                                                         4
           Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 5 of 22




         12.      Sandoz’s goodwill and reputation in the marketplace have also been damaged.

Sandoz has discovered that Lannett contacted Sandoz’s customers and informed them that it is

now Cediprof’s exclusive distributor for Levothyroxine, that Sandoz’s rights to the Product have

been impaired, and that these customers should enter non-disclosure agreements with the

company in order to begin pricing negotiations to start shipping by August 1, 2020. In response,

Sandoz sent a cease and desist letter to Lannett, demanding that it immediately cease its contact

with Sandoz’s customers and highlighting that their actions violated Sandoz’s existing exclusive

agreement with Cediprof.

         13.      As a further result of Lannett’s conduct, Sandoz projects that it will imminently

be unable to fill outstanding customer orders for certain Levothyroxine dosages. If that occurs,

Sandoz will be subject to “failure to supply” penalties under its agreements with its customers.

         14.      And patients who rely on Sandoz Levothyroxine, who may be unable or reluctant

to visit their doctors during the COVID-19 pandemic, could have their treatments disrupted.3,4

         15.      This action seeks injunctive relief and damages, including but not limited to,

compensatory damages caused by Lannett’s tortious interference with Sandoz’s contractual

relations and unfair competition, and any further relief that the Court deems just and fair.




3
  Doctors’ visits for non-coronavirus-related care, including both emergency and preventative care, are down due to
fear of exposure risk at healthcare settings and confusion about what constitutes an “elective” procedure. See, e.g.,
Will Feuer, Doctors worry the coronavirus is keeping patients away from US hospitals as ER visits drop: ‘Heart
attacks don’t stop’, CNBC (April 14, 2020), available at https://www.cnbc.com/2020/04/14/doctors-worry-the-
coronavirus-is-keeping-patients-away-from-us-hospitals-as-er-visits-drop-heart-attacks-dont-stop.html; Elizabeth
Pratt, Excess Deaths: People Who Are Dying Because of COVID-19 — but Not from It, Healthline (May 5, 2020),
available at https://www.healthline.com/health-news/excess-deaths-from-covid19-pandemicl; Elizabeth Lawrence,
Nearly Half of Americans Delayed Medical Care Due to Pandemic, Kaiser Health News (May 27, 2020), available
at https://khn.org/news/nearly-half-of-americans-delayed-medical-care-due-to-pandemic/.
4
  Levothyroxine is a narrow therapeutic index drug, which means patients are very sensitive to changes in their
treatment regimen. Wartofsky, Leonard, Levothyroxine: therapeutic use and regulatory issues related to
bioequivalence, Expert Op. on Pharmacotherapy Vol. 3,6 (2002), available at
https://pubmed.ncbi.nlm.nih.gov/12036412/#affiliation-1.

                                                          5
          Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 6 of 22




                                  JURISDICTION AND VENUE

        16.     This Court has subject matter jurisdiction over this dispute under 28 U.S.C.

§ 1332(c) because the parties are citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

        17.     Venue is proper pursuant to 28 U.S.C. 1391(b) because Lannett maintains its

principal place of business in this district.

                                                PARTIES

        18.     Plaintiff Sandoz Inc. is a corporation organized under the laws of the state of

Colorado and has its principal place of business at 100 College Road West, Princeton, New

Jersey, 08540. Sandoz was formerly known as Geneva Pharmaceuticals, Inc. and began

conducting business under the name Sandoz on December 1, 2003. Sandoz manufactures,

markets, and distributes generic pharmaceuticals and biosimilars.

        19.     Defendant Lannett Company, Inc. is a corporation organized under the laws of the

state of Delaware and has its principal place of business at 9000 State Road Philadelphia, PA.

Lannett manufactures, markets, and distributes pharmaceuticals.

                             FACTS COMMON TO ALL COUNTS

        20.     Pursuant to the Agreement, Cediprof granted Sandoz the “exclusive right to sell,

market and distribute [Levothyroxine] in the Territory during the term of this Agreement . . .

[and] the rights under the Product’s NDA Supplements and/or ANDA’s . . . .” The Agreement

also provides that Cediprof “shall make every reasonable effort to manufacture, package and

deliver the Product so that [Sandoz’s] requirements are met.”

        21.     Since the early 2000s, Sandoz has marketed and distributed Levothyroxine to

customers in the United States.



                                                   6
           Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 7 of 22




        22.      In 2019, Levothyroxine generated tens of millions in sales and pre-tax profits for

Sandoz.

        23.      Sandoz has performed its obligations under the Agreement by making full and

timely payments to Cediprof for the shipments of Levothyroxine.

        24.      Sandoz has actively marketed, supplied and distributed Levothyroxine using

commercially reasonable marketing and promotional strategies.

        25.      The Agreement had an initial term of fifteen years, which would automatically

renew until either party terminated the Agreement by delivery of twenty-four months advance

written notice. Pursuant to the Amendment to Marketing and Distribution Agreement, dated

October 14, 2014, the parties extended the term of the Agreement for another five years, through

July 31, 2022, and provided the Agreement would automatically renew for consecutive one-year

renewal terms unless a party provided six months’ advance notice that it did not wish to renew.

        26.      Sandoz has contracts in place with customers, including Customer A, Customer

B, and Customer C to supply Levothyroxine, and is ready, willing, and able to continue to

market, supply, and distribute Levothyroxine for the duration of the Agreement, through July 31,

2022.5 Cediprof had Sandoz’s customer list and information regarding the volumes of sales for

each customer—which was confidential information under its agreement with Sandoz—and was

in a position to provide that information to Lannett. Lannett would have been able to calculate

Sandoz’s pricing from this information.




5
  Sandoz’s agreements with Customers A, B, and C include confidentiality provisions that require Sandoz to provide
notice to the customer if it discloses any information regarding the agreement to third parties. Sandoz is in the
process of notifying Customers A, B, and C of this emergency action and obtaining consent to disclose their
identities in the action.

                                                        7
          Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 8 of 22




I.      Lannett Induced Cediprof to Breach the Agreement in Order to Get Levothyroxine
        Away from Sandoz and Under Lannett’s Control.

        27.     Lannett induced Cediprof to end the Agreement long before its natural

termination. On or about July 3, 2019, while the Agreement was in place, Cediprof entered into

a publicly-disclosed distribution and supply agreement with Lannett for the same product

underlying the Cediprof-Sandoz Agreement—Levothyroxine—and covering the same United

States territory (the “Lannett Agreement”).6 Lannett paid Cediprof $20 million up front for

these rights, and could only obtain a return on its investment by launching Levothyroxine—the

earlier, the better. Sandoz learned about the Lannett Agreement after Lannett publicly disclosed

it to the Securities Exchange Commission on July 8, 2019.

        28.     Therefore, under the Lannett Agreement, Cediprof and Lannett agreed their

distribution and supply agreement would become effective no later than August 1, 2022, but also

agreed to work together to get the Product away from Sandoz, with Lannett agreeing to

“reimburse Cediprof for thirty percent (30%) of legal fees incurred by Cediprof in connection

with any engagement with the current distributor [Sandoz] regarding transition or termination of

the current distribution agreement.”7

        29.     On July 17, 2019, Sandoz sent Cediprof a notice of assignment of the Agreement

to Eon Labs Holdings (an affiliate of Sandoz) and the subsequent transfer of control of that entity

to Aurobindo Pharma U.S.A. (“Aurobindo”) as part of a proposed sale of Sandoz’s United

States oral solid and dermatology business to Aurobindo. This notice was consistent with




6
  A publicly-filed version of the Lannett Agreement is available at
https://www.sec.gov/Archives/edgar/data/57725/000110465919061154/a19-
18200_1ex10d58.htm#Exhibit10_58_045115
7
  Lannett Agreement § 2.02(a).

                                                   8
            Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 9 of 22




Sandoz’s obligations under the Agreement’s assignment provision. Notably, the Agreement

explicitly allowed Sandoz to assign the Agreement to an affiliate.

       30.      Senior executives from Cediprof informed Sandoz that they would refuse to do

business with Aurobindo in any context, but would not offer Sandoz any specific reasoning for

this view despite multiple attempts by Sandoz to understand their concerns. Indeed, Aurobindo

stood to become one of the largest generics companies in the United States if the deal had closed.

It is now clear that Cediprof’s recalcitrance was due to its arrangement with Lannett.

       31.      In the first quarter of 2020, Sandoz attended a meeting during which Lannett

proposed negotiating the potential early transfer of its rights in Levothyroxine to Lannett.

Lannett offered to acquire the rights to Levothyroxine early, but Sandoz declined Lannett’s offer

due to its commitment to transfer the business to Aurobindo.

       32.      In early April 2020, however, Sandoz and Aurobindo announced the cancellation

of their transaction involving Eon Labs Holdings, which also meant there would no longer be an

assignment of the Agreement to Eon Labs Holdings. On or about April 6, 2020, Sandoz

informed Lannett and Cediprof that the Aurobindo transaction would not go forward and, as a

result, Sandoz would continue as before, under the Agreement, without this assignment.

       A.       Cediprof Wrongfully Terminated the Agreement.

       33.      Shortly after Sandoz informed Cediprof that it would continue as normal under

the Agreement, Cediprof and Lannett began an overt campaign to terminate the Agreement in

favor of the Lannett arrangement. On April 29, 2020, Cediprof sent Sandoz a purported notice

asserting two “defaults” under the Agreement related to Sandoz’s inventory levels and

Cediprof’s audit rights (the “April 29th Letter”). Neither default had a basis in either fact or the

contract.



                                                 9
        Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 10 of 22




       34.     In the April 29th Letter, Cediprof fabricated claims that Sandoz defaulted, citing

alleged obligations related to inventory levels and the manner of audits that appear nowhere in

the Agreement. Ironically, underlying one of the purported breaches was Cediprof’s complaint

that Sandoz sold too much Levothyroxine, meeting increased demand during the unprecedented

COVID-19 pandemic.

       35.     Specifically, in the April 29th Letter, Cediprof alleged that: (1) Sandoz had

breached the Agreement by failing to increase its inventory level to double what it maintained;

and (2) Sandoz breached a provision of the Agreement regarding Cediprof’s right to audit

Sandoz’s books and records.

       36.     With regards to the first allegation, the provision of the Agreement that Cediprof

cited in support of its claim governs marketing and promotional strategies that Sandoz is required

to use. It does not govern any specific level of inventory Sandoz is required to keep. Rather, the

Agreement contains a separate, specific provision requiring Sandoz only to keep sufficient

inventory to maintain its level of sales—a standard that Sandoz has met.

       37.     With regards to the second allegation, the provision of the Agreement that

Cediprof cited in support of its claim provides Cediprof the right to audit Sandoz’s book and

records, but does not specify the manner in which the audit take place. Following Cediprof’s

request for an audit, Sandoz was working with Cediprof’s auditor to define a reasonable scope of

the audit and to schedule the examination during a pandemic. Indeed, these efforts continued

even after Cediprof sent its breach notice, and Sandoz and Cediprof’s auditor have since reached

an agreement on the scope of the audit, which is being scheduled.

       38.     On May 4, 2020, Sandoz confirmed receipt of the April 29th Letter and informed

Cediprof that it would revert in due course.



                                                10
        Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 11 of 22




       39.     Nevertheless, on June 19, 2020, 51 days after it sent the April 29th Letter,

Cediprof notified Sandoz that it was terminating the Agreement for cause effective July 31,

2020, “[b]ecause these breaches cannot be remedied within a ninety day period, and because

Sandoz has not diligently commenced or diligently pursued any remedy to these breaches in the

six weeks since the Notice of Default was sent” and that it would not be filling June orders

Sandoz previously placed (“June 19th Letter”).

       40.     Cediprof’s assertions in the June 19th Letter that the alleged breaches “cannot be

remedied within a ninety day period” and that “Sandoz has not diligently commenced or

diligently pursued any remedy to these breaches” were clearly false pretexts for terminating the

Agreement. There were no actual breaches, but even if there had been, these “defaults” could

have easily been remedied. Rather, Cediprof had already laid the groundwork for transfer to

Lannett and wanted to move that process forward. When Sandoz made it clear there was no

interest in changing the terms of the Agreement, Cediprof concocted the allegations of default so

that Lannett could begin marketing the Product as early as August 1, 2020, as Cediprof and

Lannett had been planning to do.

       41.     By taking these actions, Cediprof failed to comply with the Agreement’s 90-day

cure period for any alleged defaults, failed to engage in the dispute resolution process agreed

upon, and failed to meet its supply obligations by cancelling the June orders.

       42.     Sandoz has been damaged as a result of Cediprof’s wrongful termination of the

Agreement and disclosure of confidential information, and has filed a confidential arbitration

against Cediprof regarding this contractual dispute. Sandoz now has a dwindling inventory of

the Product and is in imminent danger of being unable to fill existing customer orders.




                                                11
         Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 12 of 22




        B.      Lannett Induced Cediprof to Terminate the Agreement Early.

        43.     It is now clear that Cediprof fabricated the purported defaults as a pretext to

terminate the Agreement so that Lannett could begin marketing and supplying the Product as

early as August 1, 2020, under the agreement between Cediprof and Lannett.

        44.     Indeed, immediately prior to the April 29th Letter, Lannett proposed an

arrangement whereby Sandoz would transfer its distribution rights to Lannett—an offer that

Sandoz rejected.

        45.     It is also now clear that production of Lannett-branded Levothyroxine was

underway at least since April 2020, in light of Cediprof’s announcement on July 16, 2020 that it

had already accumulated Lannett-branded inventory.

        46.     After Sandoz rejected Lannett’s offer, Cediprof and Lannett—clearly having

already laid the groundwork to transfer rights to Lannett in 2020—took a different tack. They

decided to concoct alleged “defaults” as grounds to terminate the Agreement, so that Lannett

could continue to ramp up to begin marketing the Product early. Cediprof sent Sandoz the April

29th Letter shortly thereafter.

        47.     Having had the marketing and distribution agreement in place since July 2019,

Cediprof and Lannett, on information and belief, had already taken steps by June 2020 allowing

Lannett to ramp up to begin marketing Levothyroxine as early as August 1, 2020. These steps,

upon information and belief, took place before, during, and after Cediprof sent its notices of

breach and termination to Sandoz.

        48.     Upon information and belief, Lannett provided Cediprof with all Lannett labeling

and trademarks and Lannett NDC codes necessary to allow Cediprof to manufacture

Levothyroxine on Lannett’s label because Levothyroxine has a three-month lead-time, and

Lannett purportedly plans to start distribution of Levothyroxine by August 1, 2020. Lannett even

                                                 12
           Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 13 of 22




made a public announcement to this effect on July 16, 2020, after which its stock price jumped

from 5.14 to 6.23, an increase of 21%—yet another incentive Lannett had to induce Cediprof’s

breach.

          49.   Moreover, Lannett anticipated that Cediprof would terminate the Agreement

early—the Lannett Agreement includes a provision whereby Lannett agreed to cover 30% of

Cediprof’s fees in litigating the termination of the Agreement with Sandoz. This clause by itself

demonstrates that Lannett and Cediprof intended to and anticipated making efforts to disrupt

Sandoz’s contractual rights and customer relationships.

          50.   Upon information and belief, Lannett was further incentivized to acquire

Sandoz’s rights to Levothyroxine when Lannett lost exclusivity over one of its largest products,

fluphenazine, with the entry of competitor Amneal into the generics market on July 9th, 2020.

This event caused a significant drop in Lannett’s stock price and market capitalization.

Acquiring Levothyroxine would allow Lannett to make up for this loss.

          51.   Upon information and belief, Cediprof and Lannett were further motivated to

fabricate a breach of Cediprof’s Agreement with Sandoz to create a four-year period where

Sandoz would be barred from the levothyroxine sodium tablets market. By inducing a

termination for cause, Lannett seeks to create a four-year period where one of its main

competitors, Sandoz, is unable to compete on the levothyroxine sodium tablets market.

          52.   The Agreement also includes a requirement for notice of non-renewal before the

natural end of its term, which is necessary to ensure that Sandoz can obtain a different source of

Levothyroxine. In the highly regulated pharmaceuticals industry such notice periods are vital, as

development times for generic drugs can be significant. As a consequence of Cediprof’s




                                                13
        Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 14 of 22




wrongful termination for “cause,” at minimum Sandoz was deprived of the notice it would have

received in advance of a non-renewal.

II.    Lannett Has Already Contacted Sandoz’s Customers to Convince Them to End
       Their Business Relationships with Sandoz.

       53.     Lannett not only induced Cediprof improperly to terminate the Agreement early;

it has already contacted Sandoz’s customers to inform them that it is now the exclusive

distributor of Levothyroxine, sowing discord and confusion among Sandoz’s customers and

damaging Sandoz’s goodwill and reputation in the marketplace.

       54.     On June 26, 2020, Marco Monrouzeau, Chief Financial Officer of Cediprof, wrote

to Sandoz and stated Cediprof “will begin the process of customer outreach next week so that we

can ensure continuity and an orderly transition.”

       55.     Cediprof had obtained Sandoz’s customer list and information regarding the

volumes of sales for each customer during its long-standing relationship with Sandoz. Upon

information and belief, any customer outreach by Marco Monrouzeau or his agents was based in

whole in or part on that confidential and proprietary information.

       56.     Upon information and belief, Cediprof divulged to Lannett Sandoz’s customer

lists, information regarding Sandoz’s product volumes and customer orders, among other

confidential information, without Sandoz’s consent.

       57.     Following this announcement, Lannett began taking actions to harm Sandoz’s

relationships with its clients, engaging in dishonest, unfair, and improper conduct through the

wrongful means of making misrepresentations and exerting unfair economic pressure on these

customers.

       58.     Sandoz has learned from its customers, Customer A, Customer B, and Customer

C, that as early as June 30, 2020, they had been contacted by a company, presumably Lannett,


                                                14
          Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 15 of 22




which claimed to hold distribution rights with Cediprof. The company represented to the

customers that Sandoz’s rights to Levothyroxine had been impaired.

         59.    On June 30, 2020, Customer A informed Sandoz that another supplier had

contacted it regarding the distribution of Levothyroxine. The supplier asserted it was in

partnership with Cediprof and that Sandoz’s rights to distribute the Product had been impaired.

         60.    On July 2, 2020, Sandoz issued a cease and desist letter to Lannett, demanding

that Lannett stop any contact with Sandoz’s customers.

         61.    Despite the cease and desist letter, on July 7, 2020, Customer B informed Sandoz

that a supplier had contacted it regarding the distribution of Levothyroxine and requested that

Customer B sign a nondisclosure agreement in order to begin negotiations on price and to start

shipping the Product by August 1, 2020. The fact that Lannett requested a nondisclosure

agreement demonstrates that Lannett knows customer supply and pricing information is highly

confidential.

         62.    On July 9, 2020, Customer C informed Sandoz that Lannett had contacted it and

stated that Lannett would be taking over distribution of Levothyroxine. Customer C wrote: “I

heard from Lannett that they will be taking over your Levothyroxine in the next few weeks.”

         63.    Upon information and belief, Lannett and/or Cediprof have directly

communicated with Sandoz’s customers in an attempt to cast doubt on Sandoz’s ability to supply

products reliably and to interfere with Sandoz’s broader standing in the marketplace.

                                 FIRST CAUSE OF ACTION

                      (Tortious Interference with Contractual Relations)

         64.    Sandoz incorporates by reference the allegations in paragraphs 1 through 63

above.



                                                15
        Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 16 of 22




       65.     On July 31, 2002, Cediprof, as successor by merger to Alara Pharmaceutical

Corp., entered into the Agreement with Sandoz, as successor to Geneva Pharmaceuticals, Inc.,

which is a valid, lawful, and enforceable contract.

       66.     Lannett acknowledged the existence of the Agreement by, inter alia, agreeing that

its distribution and supply agreement with Cediprof would begin on August 1, 2022, following

the termination of the Cediprof-Sandoz Agreement.

       67.     Lannett has intentionally and improperly induced Cediprof’s breach of the

Agreement by entering into the Lannett Agreement with Cediprof for the same distribution and

marketing rights to Levothyroxine, agreeing to cover part of Cediprof’s fees to litigate the

termination of the Agreement, and working with Cediprof to concoct alleged defaults in order to

expedite Lannett’s ability to distribute Levothyroxine.

       68.     Upon information and belief, Lannett has already engaged in improper activities

to prepare to distribute Levothyroxine by August 1, 2020, in violation of Sandoz’s exclusive

rights under the Agreement. Such improper activities include Cediprof’s manufacture of

Levothyroxine under Lannett’s label. Such improper activities also include contacting Sandoz’s

customers prior to the termination of the Agreement to begin price and supply negotiations.

       69.     Lannett’s improper actions in inducing Cediprof to breach the Agreement were

undertaken in the absence of privilege and with no justification whatsoever.

       70.     As described in more detail above, and as a result of Lannett’s actions, Cediprof

has breached its obligations under the Agreement by failing to perform as required. For

example:

               a.      Cediprof wrongfully terminated the Agreement;




                                                16
          Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 17 of 22




               b.      Cediprof breached the Agreement by failing to allow 90 days for Sandoz

                       to cure the purported defaults;

               c.      Cediprof breached the Agreement by failing to comply with the dispute

                       resolution procedures set forth in the Agreement;

               d.      Cediprof breached its obligations under the Agreement by taking steps that

                       impair Sandoz’s exclusive rights to effect a contract previously entered

                       with Lannett to market and distribute the same product; and

               e.      Cediprof breached its obligations by canceling certain June 2020 orders.

         71.   Sandoz has suffered damages in an amount to be determined at trial, including but

not limited to lost profits that Sandoz would have received from the exclusive distribution of

Levothyroxine through July 31, 2022, penalties from “failure to supply” provisions in customer

agreements, and harm to Sandoz’s goodwill and reputation.

                                SECOND CAUSE OF ACTION

                      (Tortious Interference with Contractual Relations)

         72.   Sandoz incorporates by reference the allegations in paragraphs 1 through 71

above.

         73.   On July 31, 2002, Cediprof, as successor by merger to Alara Pharmaceutical

Corp., entered into the Agreement with Sandoz, as successor to Geneva Pharmaceuticals, Inc.,

which is a valid, lawful, and enforceable contract.

         74.   The Agreement provides Sandoz with exclusive distribution and marketing rights

for Levothyroxine.

         75.   Sandoz has been the exclusive distributor of Cediprof’s Levothyroxine in the

United States for nearly seventeen years, and Levothyroxine has been a staple in Sandoz’s line of

products during that time.

                                                17
        Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 18 of 22




       76.     Sandoz has expended significant time and resources for the marketing and

distribution of Levothyroxine through July 31, 2022, when the Agreement is scheduled to

terminate by its own terms.

       77.     Lannett knew that Sandoz distributes Levothyroxine to customers in the United

States, including those mentioned above, and that Sandoz has contracts with its customers to

supply Levothyroxine. The relationships with these customers are likewise valid, advantageous,

profitable business relationships that have an expectancy to continue.

       78.     Upon information and belief, however, as early as July 1, 2020, Lannett contacted

Sandoz’s customers, claiming to hold distribution rights with Cediprof, and informing them that

Sandoz’s rights to Levothyroxine had been impaired.

       79.     Upon information and belief, Lannett requested in some instances that Sandoz’s

customers sign a nondisclosure agreement in order to begin negotiations on price and to start

shipping by August 1, 2020.

       80.     Upon information and belief, Lannett directly communicated and intentionally

interfered with Sandoz’s customers in an attempt to cast doubt on Sandoz’s ability to supply

products reliably and interfere with Sandoz’s broader standing in the marketplace.

       81.     Lannett’s interference with Sandoz’s customers has caused injury to the

relationship between Sandoz and its customers.

       82.     Sandoz has suffered damages resulting from Lannett’s interference with its

customers, including but not limited to damage to Sandoz’s goodwill and reputation, and may

cause it to lose other business with those customers in an amount to be determined.




                                                 18
          Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 19 of 22




                                 THIRD CAUSE OF ACTION

                                     (Unfair Competition)

         83.   Sandoz incorporates by reference the allegations in paragraphs 1 through 82

above.

         84.   Lannett knew of and interfered with Sandoz’s Agreement with Cediprof for

exclusive distribution and marketing rights for Levothyroxine.

         85.   Sandoz has been the exclusive distributor of Cediprof’s Levothyroxine in the

United States for nearly seventeen years, and Levothyroxine has been a staple in Sandoz’s line of

products during that time and has a valid, advantageous, profitable business relationship with

Cediprof, and an expectancy that the relationship and its mutual benefits would continue.

         86.   Lannett acknowledged the existence of the Agreement by, inter alia, agreeing that

its distribution and supply agreement with Cediprof would begin on August 1, 2022.

         87.   Lannett induced Cediprof to fabricate defaults to wrongfully terminate the

Agreement and disregard the Agreement’s cure and dispute resolution provisions so that Lannett

could directly benefit by commencing distribution of Levothyroxine by August 1, 2020.

         88.   Lannett knew that Sandoz distributes Levothyroxine to customers in the United

States, including those mentioned above, and that Sandoz has contracts with its customers to

supply Levothyroxine. The relationships with these customers are likewise valid, advantageous,

profitable business relationships that have an expectancy to continue.

         89.   Upon information and belief, however, as early as June 30, 2020, Lannett

contacted Sandoz’s customers, claiming to hold distribution rights with Cediprof, and informing

them that Sandoz’s rights to Levothyroxine had been impaired.




                                                19
          Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 20 of 22




         90.   Upon information and belief, Lannett requested in some instances that Sandoz’s

customers sign a nondisclosure agreement in order to begin negotiations on price and to start

shipping by August 1, 2020.

         91.   Upon information and belief, Lannett directly communicated with Sandoz’s

customers in an attempt to cast doubt on Sandoz’s ability to supply products reliably and

interfere with Sandoz’s broader standing in the marketplace.

         92.   Lannett contacted Sandoz’s customers to replace Sandoz as the exclusive

distributor of Levothyroxine.

         93.   In doing so, Lannett made unlawful use of confidential information, namely,

Sandoz’s contracts with its customers to supply Levothyroxine.

         94.   These actions are each individually, and together constitute, unfair methods of

competition.

         95.   Sandoz has suffered damages resulting from Lannett’s interference with its

customers, including but not limited to lost profits that Sandoz would have received from the

exclusive distribution of Levothyroxine through July 31, 2022 and damage to its goodwill and

reputation.

                                FOURTH CAUSE OF ACTION

                          (Conversion of Confidential Information)

         96.   Sandoz incorporates by reference the allegations in paragraphs 1 through 95

above.

         97.   Lannett knew that Sandoz distributes Levothyroxine to customers in the United

States, including those mentioned above, and that Sandoz has contracts with its customers to

supply Levothyroxine.

         98.   Sandoz’s customer list is confidential information.

                                               20
            Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 21 of 22




        99.     Sandoz’s business records relating to the distribution and supply of Levothyroxine

to customers, including but not limited to data regarding the volumes of customer orders and

pricing, are confidential information.

        100.    Upon information and belief, as early as June 30, 2020, Lannett contacted

Sandoz’s customers, claiming to hold distribution rights with Cediprof, and informing them that

Sandoz’s rights to Levothyroxine had been impaired.

        101.    Upon information and belief, Cediprof divulged to Lannett Sandoz’s customer

lists, information regarding Sandoz’s volumes of customer orders, among other confidential

information, without Sandoz’s consent. Lannett would have been able to calculate Sandoz’s

pricing from this information.

        102.    Upon information and belief, Lannett used Sandoz’s confidential information to

contact Sandoz’s customers in an attempt to cast doubt on Sandoz’s ability to supply products

reliably.

        103.    Lannett’s actions constitute the deprivation of and interference with Sandoz’s

contractual rights with its customers to supply Levothyroxine.

        104.    Sandoz has suffered damages resulting from Lannett’s conversion of its

confidential information.

                                     RELIEF REQUESTED

        WHEREFORE, Plaintiff Sandoz respectfully requests that this Court grant Plaintiff a

preliminary injunction and temporary restraining order restraining Defendant from contacting

Plaintiff’s customers and ordering Defendant to immediately cease all marketing and sales

activity related to Levothyroxine, and enter judgment in its favor and against Defendant Lannett

(i) ordering Defendant to immediately cease contact with Sandoz customers, (ii) ordering

Defendant to immediately cease all marketing and sales activity related to Levothyroxine, which

                                                21
         Case 2:20-cv-03538-GAM Document 1 Filed 07/20/20 Page 22 of 22




is premised on use of Sandoz’s confidential and proprietary information, and (iii) for such

consequential damages, compensatory damages, punitive damages, pre- and post-judgment

interest, attorneys’ fees, costs, and further relief as the Court deems just and proper.

Dated:   New York, New York
         July 20, 2020

                                                            MORRISON & FOERSTER LLP


                                                      By:         /s/ Lisa Phelan
                                                            Lisa Phelan (Attorney ID No. 46969)
                                                            2000 Pennsylvania Avenue, NW
                                                            Washington, DC 20006-1888
                                                            Tel.: (202) 887-1509
                                                            Email: LPhelan@mofo.com

                                                            Jessica Kaufman (Pro hac vice pending)
                                                            Tiffani Figueroa (Pro hac vice pending)
                                                            Michael G. Ahern (Pro hac vice pending)
                                                            250 West 55th Street
                                                            New York, New York 10019-9601
                                                            Tel.: (212) 468-8000
                                                            Email: JKaufman@mofo.com
                                                                    TFigueroa@mofo.com
                                                                    MAhern@mofo.com

                                                            Attorneys for Plaintiff Sandoz Inc.




                                                 22
